Citation Nr: 0515904	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  96-46 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
nephrolithiasis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.  

This matter is before the Board of Veterans' Appeal (Board) 
on appeal from the Department of Veteran's Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The veteran's service-connected nephrolithiasis is manifested 
by last treatment for kidney stone in 1996 with no evidence 
of stone by IVP or x-ray, and most recent findings indicating 
the veteran's nephrolithiasis is asymptomatic.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected nephrolithiasis are not met.  
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.115b, Diagnostic Codes 
(DCs) 7508 and 7509 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of a May 2004 letter and a 
November 2004 supplemental statement of the case (SSOC).  
These documents notified the veteran of the responsibilities 
of VA and the veteran in developing the record.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to advise VA if there was any 
other information or evidence he considered relevant to his 
claim for service connection for a right knee condition, so 
that VA could help by getting that evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This claim was initially denied before the passage 
of the VCAA, thus, it was not possible to provide VCAA 
notice.  The veteran was initially provided VCAA notice in a 
May 2004 letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The May 2004 VCAA letter clearly reflect that the claim was 
adjudicated based upon all the evidence of record with 
consideration of VCAA.  There is no indication that the 
disposition of the claim would have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations, most recently in 2004.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Increased evaluation

Service connection was established for recurrent, bilateral 
nephrolithiasis, by an October 1976 rating decision, 
evaluated as 10 percent disabling pursuant to DC 7508.  This 
rating decision noted that the veteran had been seen for 
urological problems since December 1969, and that films from 
1970 showed small calculi of the left kidney.  It was also 
noted that the veteran had undergone surgical removal of 
kidney stone in 1974 and that VA records in 1976, to include 
intravenous pyelogram (IVP) and examination, showed 
postoperative and recurrent nephrolithiasis.  

The veteran filed for increased ratings in subsequent years, 
but his 10 percent rating was confirmed and continued on 
rating decisions dated in 1978, 1979, 1980, and 1981.  When 
examined by VA in 1981, he said that he had last passed a 
stone (spontaneously) about 2 years previously.  He had had 
no severe pain since that time.  X-ray was negative.  

This claim ensued when the veteran filed for an increased 
rating in 1996.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The RO rated the veteran under 38 C.F.R. § 4.115b, DC 7508 
and 7509.  According to 38 C.F.R. §  4.115b, DC 7508, 
nephrolithiasis is to be rated as hydronephrosis, except for 
recurrent stone formation requiring one of more of the 
following, diet therapy, drug therapy, and/or invasive or 
non-invasive procedures more than 2 time per year merit a 30 
percent rating.  In all other cases, they are to be rated 
under the criteria for hydronephrosis found at DC 7509.  
Under DC 7509, when hydronephrosis is severe, it is to be 
rated as renal dysfunction.  When there are frequent attacks 
of colic with infection (pyonephrosis), and kidney function 
is impaired, a 30 percent rating is warranted.  When there 
are frequent attacks of colic, requiring catheter drainage, a 
20 percent rating is warranted.  When there is only an 
occasional attack of colic, and there is no infection and no 
need for catheter drainage, a 10 percent rating is warranted.  
38 C.F.R. § 4.115b.

The record shows that the veteran was hospitalized in April-
May 1996 following a cerebrovascular accident (CVA).  During 
hospitalization, a left kidney stone was found.  VA 
examination report dated in May 1996 reflects that the 
veteran complained of intermittent left flank pains without 
chills or fevers.  Examination showed no flank masses or 
abdomen tenderness.  He had a 1.5 cm. calculus in the left 
kidney and had colic two to three times per day.  There was 
no infection and only the left kidney was involved.  

Treatment records reflect that he underwent extracorporeal 
shockwave lithotripsy (ESWL) in September 1996.  In October 
1996, his left kidney stone was described as resolved.  In 
January 1997, he was seen for follow-up of kidney stones.  He 
had some post-void leakage.  His abdomen was soft and tender 
to deep palpation throughout.  Bowel sounds were positive 
with no ascites.  They were non-distended.  

Additional pertinent records include a VA examination report 
from February 2000.  At that time, it was noted that IVP 
revealed no evidence of hydronephrosis.  Probable minor 
benign prostatic hypertrophy was reported.  The examiner's 
impression included history of recurrent nephrolithiasis of a 
bilateral nature.  The veteran was described as currently 
status post surgical removal of a left impacted ureteral 
stone, with continued intermittent bouts of nephrolithiasis; 
currently, he was asymptomatic.  

Subsequently dated treatment records include a September 2002 
report.  At that time, the veteran was seen for pain in the 
abdomen, but X-ray was negative.  

In December 2002 a videoconference hearing, the veteran 
provided testimony in support of his claim.  He said that his 
service-connected kidney condition caused him to experience 
back pain and urinary frequency.  There had been some urinary 
leakage and recurring granules in his urine evidencing 
recurring stones.  He had had bladder and kidney infections, 
as well as prostate enlargement.  It had been recommended 
that he not eat cheese and milk products or leafy vegetables 
and tea.  

Additional VA examination was conducted in August 2004.  The 
examination report noted that the veteran had a history of 
pain in the left lumbar and left loin, and also gave a 
history of kidney stone with intermittent renal colic since 
1967.  He had had no recent attacks of renal colic, and no 
history of hematuria at present.  He had no history of 
urinary tract infections.  He did have hypertension and 
diabetes for which he took numerous medications.  He also was 
on medication for gastric trouble.  For his recurring kidney 
stones, he had been treated symptomatically and with 
extracorporeal shock wave therapy in 1996.  This was 
successful, and he had had no renal colic since that time.  
At present, he had no urinary tract symptoms, but he urinated 
5 times per day with no dysuria, although there was some 
dribble.  

Physical examination showed that the abdomen was soft and 
nontender with no organomegaly.  Renal angles were free and 
nontender.  The report summarized July 2004 laboratory 
findings which noted that total protein was 7.4, albumin was 
4.6, and liver function test was within normal limits.  
Hemoglobin was 14.9 gm, hematocrit was 42.7, hepatitis-C was 
negative.  Blood urea nitrogen (BUN) in January 2004 showed 
17 and creatinine was 1.3 which were within normal limits.  

The right and left helicon-calyceal system appeared 
unremarkable.  There was evidence of mild concentric 
constriction at the level of the left ureter junction which 
was present on previous studies and described as of no 
clinical significance.  Ureters were segmentally seen with no 
evidence of dilatation or deviation from the normal course.  
The veteran had mild elevation of the floor of the urinary 
bladder possibly related to slightly enlarged prostate gland.  
Otherwise, no kidney stones present at this time.  The final 
diagnoses included nephrolithiasis, asymptomatic at present 
with no evidence of renal insufficiency secondary to 
nephrolithiasis.

In the instant case, the Board finds that the veteran's 
symptoms do not meet or nearly approximate the criteria for a 
rating in excess of 10 percent for his service-connected 
nephrolithiasis.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Initially, the Board acknowledges that the evidence indicates 
the veteran's service-connected nephrolithiasis is manifest 
by recurrent stone formation.  However, there has been no 
stone formation in recent years.  He last underwent 
noninvasive procedure (ESWL) for a left kidney stone in 1996.  
At a subsequently dated hearing in 2002, the veteran 
described passing all additional stones in his urine 
spontaneously, and when examined in August 2004, his 
nephrolithiasis was described as asymptomatic.  Moreover, 
while it was reported at the time of the 2002 personal 
hearing that it had been recommended that he avoid milk and 
cheese products, as well as leafy vegetables and tea, it does 
not appear that this was mandatory, and, at any rate, no such 
restrictions were reported at the time of the most recent 
examination in 2004.  The VA examiner concluded that the 
veteran appeared to be stone free as evidenced by IVP in 
2000, X-ray in 2002, lab results from 2004, and current 
clinical findings.  Therefore, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's recurrent stone formation requires diet therapy, 
drug therapy, and/or invasive or non-invasive procedures more 
than two times per year.  As such, he does not meet or nearly 
approximate the criteria for the 30 percent rating under DC 
7508.  38 C.F.R. § 4.115b.

The Board further finds that the preponderance of the 
evidence is against a finding that the veteran's service- 
connected nephrolithiasis is manifest by frequent attacks of 
colic, requiring catheter drainage.  As indicated in the 
preceding paragraph, the September 1996 ESWL procedure for 
the left side kidney stone appears to have been the only 
procedure performed in recent years.  Moreover, the veteran 
stated at the personal hearing in 2002 that all of his other 
stones had passed spontaneously.  There is also no evidence 
that he requires catheter drainage.  Further, the Board notes 
that recent examination found no evidence of nephrolithiasis.  
In addition, there does not appear to be any evidence of 
renal dysfunction.  Accordingly, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent under DC 7509.  38 C.F.R. § 
4.115b.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
nephrolithiasis.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

The Board also concurs with the RO's determination that the 
veteran's renal calculi does not warrant consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
As already stated, the September 1996 ESWL appears to have 
been the only procedure performed for the service-connected 
disability in recent years.  Thus, the record does not show 
he has had frequent periods of hospitalization.  Further, 
there is nothing in the record which reflects this disability 
has resulted in marked interference with employment.  
Consequently, the Board concludes that the veteran is 
adequately compensated for his service-connected renal 
calculi by the current schedular rating, and that the 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


ORDER

Entitlement to a rating in excess of 10 percent for 
nephrolithiasis is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


